Case 2:19-cv-07818-CBM-RAO Document 35 Filed 03/06/20 Page 1 of 3 Page ID #:168



   1   Katherine M. Dugdale, Bar No. 168014
       KDugdale@perkinscoie.com
   2   PERKINS COIE LLP
       1888 Century Park E., Suite 1700
   3   Los Angeles, CA 90067-1721
       Telephone: 310.788.9900
   4   Facsimile: 310.788.3399
   5   William C. Rava (appearing pro hac vice)
       Christian W. Marcelo (appearing pro hac vice)
   6   WRava@perkinscoie.com
       CMarcelo@perkinscoie.com
   7   PERKINS COIE LLP
       1201 Third Avenue, Suite 4900
   8   Seattle, WA 98101
       Telephone: 206.359.8000
   9   Facsimile: 206.359.9000
  10
       Attorneys for Plaintiff
  11   Nintendo of America Inc.
  12
                              UNITED STATES DISTRICT COURT
  13

  14                        CENTRAL DISTRICT OF CALIFORNIA
  15

  16
         NINTENDO OF AMERICA INC., a          Case No. 2:19-CV-07818-CBM-RAO
  17     Washington corporation
                                              PLAINTIFF’S ANSWER TO
  18                        Plaintiff,        DEFENDANT MATTHEW
                                              STORMAN’S COUNTERCLAIMS
  19                 v.
  20     MATTHEW STORMAN, an
         individual, JOHN DOES 1-10,
  21     individuals and/or corporations,
  22                        Defendant.
  23

  24

  25

  26

  27

  28

                                                            ANSWER TO COUNTERCLAIM
       147342354.3
Case 2:19-cv-07818-CBM-RAO Document 35 Filed 03/06/20 Page 2 of 3 Page ID #:169



   1             Plaintiff Nintendo of America Inc. answers Defendant Matthew Storman’s
   2   purported counterclaims, as best as Nintendo understands them, as follows.
   3                  II. D. ASSERTING CLAIMS AGAINST THE PLAINTIFF
   4             1.    Defendant alleges that “Plaintiff misrepresented their copyright,
   5   trademark and unfair competition claims against Defendant.” Nintendo denies this
   6   allegation.
   7             2.    Defendant alleges that “DOE, Nintendo German representative, may
   8   have acted contrary to Nintendo.” Nintendo denies this allegation.
   9             3.    Defendant alleges “The Plaintiff claimed that all material on
  10   Defendant’s website was infringing in violation of 17 U.S.C. § 512(f) and others.”
  11   This allegation is a legal statement to which no response is required. To the extent
  12   a response is required, Nintendo denies that it alleged that “all material on
  13   Defendant’s website was infringing,” denies that any claim Nintendo made against
  14   Defendant violates 17 U.S.C. § 512(f), and denies any remaining allegations.
  15                              II. D. 3. B. PRAYER FOR RELIEF
  16             4.    Nintendo denies that Defendant is entitled to any relief.
  17             To the extent Defendant is alleging any other facts in support of his
  18   counterclaim(s), or any other counterclaim(s), Nintendo requests the opportunity to
  19   supplement this Answer after those allegations and/or counterclaim(s) are
  20   identified.
  21                         NINTENDO’S AFFIRMATIVE DEFENSES
  22             1.    Defendant fails to state a claim upon which relief can be granted.
  23             2.    Defendant’s claims are barred by the doctrines of unclean hands and
  24   fraud.
  25             3.    Defendant has failed to mitigate damages.
  26             4.    Nintendo reserves the right to amend this Answer or add other
  27   affirmative defenses if necessary, as the case progresses.
  28

                                                    -1-               ANSWER TO COUNTERCLAIM

       147342354.3
Case 2:19-cv-07818-CBM-RAO Document 35 Filed 03/06/20 Page 3 of 3 Page ID #:170



   1
         DATED: March 6, 2020                 PERKINS COIE LLP
   2

   3                                          By: /s/ Katherine M. Dugdale
                                                 Katherine M. Dugdale
   4                                             William C. Rava (pro hac vice)
                                                 Christian W. Marcelo (pro hac vice)
   5
                                              Attorneys for Plaintiff NINTENDO OF
   6                                          AMERICA INC.
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            -2-             ANSWER TO COUNTERCLAIM

       147342354.3
